Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamaal Gittens appeals the district court’s orders accepting the recommendations of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaints. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gittens v. South Carolina, No. 3:15-cv-02841-MGL (D.S.C. Sept. 30, 2015); Gittens v. South Carolina, No. 6:15-cv-03108-MGL (D.S.C. Oct. 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *841this court and argument would not aid the decisional process.

AFFIRMED.